 

EXHIBIT 10.1

 

PCM, INC.
Summary of 2018 Executive Incentive Plan

 

On May 18, 2018, the Committee and Board of Directors adopted and approved the
2018 Executive Incentive Plan (the “Plan”), which is effective for the 2018
fiscal year. Under the Plan, cash incentive amounts will be based upon two
performance objectives, weighted differently for each executive eligible to
participate in the Plan: (1) attainment of a target Adjusted EPS (the
“Consolidated Target”) and (2) attainment of individual qualitative targets (the
“Qualitative Target”). Adjusted EPS is defined under the Plan as diluted
adjusted earnings per share, which is adjusted for special charges, if any, to
be excluded from the calculation of Adjusted EPS in the discretion of the
Committee, including but not limited to amortization of purchased intangibles,
stock-based compensation and other non-cash adjustments such as goodwill and
intangible asset adjustments, plus material M&A and related litigation costs and
fees, unforeseen litigation and restructuring and related costs, and foreign
exchange gains or losses.

 

The Plan will be funded at an individual target amount for each participant if
the Company achieves 100% of the Consolidated Target for the 2018 calendar year.
The Plan also has a minimum Adjusted EPS for any quantitative cash incentive to
be paid under the Plan and contains decelerators based on performance below the
respective quantitative performance target, with a threshold set at 89% of
target, or the prior year comparable amount, whichever is higher. Quantitative
cash incentives will be paid at 32% of the incentive target if the Company’s
performance equals the minimum target threshold for payment of the quantitative
cash amounts. If the Company’s performance falls below the threshold, no
quantitative cash incentive will be earned.

 

The Plan also contains accelerators under which the cash incentive amounts can
exceed the above described target amounts, with the maximum cash incentive
amount equal to 200% of target cash incentive amounts, which will be paid if the
Company’s performance equals or exceeds 110% of the respective performance
target. The Plan further generally allows for 50% of the annual cash incentive
targets to be paid in non-recoverable quarterly increments based on quarterly
targets that make up components of the respective annual targets.

 

Messrs. LaVerne, Newton and Abuyounes each have certain individual qualitative
targets that are tailored for his respective responsibilities to the Company
based on recommendations made by our Chief Executive Officer and approved by the
Committee and are paid quarterly or annually in the discretion of the Committee.
These qualitative targets make up 33% of total cash incentive opportunity for
each of Messrs. LaVerne and Abuyounes and 100% of the cash incentive opportunity
for Mr. Newton.

 

The total annual cash incentive opportunity for the participating executive
officers is approximately 62% of base salary for Mr. Khulusi, and approximately
40% of base salary for each of Messrs. Miley, LaVerne, Newton and Abuyounes. In
addition to the above, Mr. Miley is eligible to receive an additional annual
incentive up to $100,000 tied to the achievement of certain SG&A targets.

 

All amounts funded under the Plan may be increased or reduced for each executive
officer at the sole discretion of the Committee based upon qualitative or
quantitative factors which the Committee may deem appropriate from time to time.
In addition to participation in the Plan, all of our executive officers are
eligible for additional discretionary cash incentives or bonuses as determined
from time to time by the Committee. No cash amount is earned until it is paid
under any of these plans unless earned sooner at the sole discretion of the
Company. Therefore, in the event the employment of an executive eligible under
these plans is terminated (either by the Company or by the eligible executive,
whether voluntarily or involuntarily) before any amount is paid, the executive
will not be deemed to have earned the applicable cash incentive or bonus and
will not be entitled to any portion of such amounts.

 



 

 

 